Citation Nr: 0602125	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-11 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1979 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A hearing was held before the undersigned Veterans Law Judge 
in March 2004.  This case was remanded in October 2004 for 
further development.  It has been returned for review by the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As referred to above, the Board remanded this case in October 
2004.  The Board requested VA examination.  The Board 
requested that the examiner review the C-file and render an 
opinion as to whether asthma was related to active service.  
A VA examination was conducted in January 2005.  However, the 
examiner reported that the veteran's claims file was not 
available.  Further, there is no opinion of record, regarding 
the etiology of the veteran's diagnosed asthma.  

While the veteran reportedly made inconsistent efforts on the 
pulmonary function test, the United States Court of Appeals 
for Veterans Claims (Court) has held, in Stegall v. West, 
11 Vet. App. 268 (1998) that a Remand by the Court or the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  A review of the record 
and opinion by a medical professional is needed.

The Board also requested additional service medical records.  
The RO obtained additional service medical records.  The 
veteran's representative pointed out that the service medical 
records do not include a March 1979 Medical Board Report 
conducted prior to his separation from military service.

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should attempt to obtain a 
copy of the March 1979 Medical Board 
Report.

2.  The RO should make arrangements with 
the Bath, New York, VA medical facility 
for the veteran's claims folder to be 
forwarded to the examiner who conducted 
the VA examination in January 2005 (or, 
if unavailable, to another appropriate VA 
reviewer) in order to review the claims 
folder, to include any additional 
evidence.  In an addendum, the reviewer 
should provide an opinion as to whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the veteran's asthma is the result 
of the conditions noted in the service 
medical records.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The rationale for 
any opinion expressed should be included 
in the report.  The claims folder should 
be made available to the reviewer for 
review in conjunction with the addendum, 
and the reviewer should acknowledge such 
review in the report.  If the reviewer 
deems re-examination necessary, this 
should be done.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


